Citation Nr: 1822087	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance on and after March 1, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant; Veteran's daughter



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from in the United States Army from February 1969 to April 1970.  He died on April  2016.  The appellant is his surviving spouse.  She has been substituted for purposes of continuing the appeal.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2012 rating decision of the VA Regional Office in Huntington, West Virginia.

The appellant was afforded a videoconference hearing in October 2017 before the undersigned Veterans Law Judge. The transcript is of record.  At that time it was noted that the Veteran had been awarded SMC based on the need for regular aid and attendance from December 2, 2011 to March 1, 2013, for convalescence from joint surgery.  It was agreed that the issue on appeal was for regular aid and attendance from March 1, 2013, until the Veteran's death in April 2016.  The issue has been so characterized on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1. Due to his service-connected disabilities, including multiple upper and lower extremity problems, and impairment secondary to psychiatric disability, it is at least as likely as not that the Veteran is unable to meet most of his daily personal needs without regular aid and attendance from another individual.

2. The Veteran was not able to protect himself from the hazards and dangers incident to his daily environment due to service-connected disabilities, nor was he able to perform self-care activities without the aid and assistance of another from March 1, 2013, until his death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for SMC based on the need for regular aid and attendance have been met from March 1, 2013, until the Veteran's death. 38 U.S.C. §§1114(l), 1502(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the claim is presently decided in the appellant's favor, no discussion of the VCAA is necessary.  


Law and analysis 

The appellant contends that the Veteran should have been awarded SMC based on his need for regular aid and attendance from March 1, 2013 until his death in April 2016.  It is asserted he was unable to perform activities of daily living without the constant assistance of another person due to his multiple service connected disabilities. 

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352(a).

Prior to the Veteran's death, service connection was in effect for the following disabilities: right knee arthroplasty (60 percent disabling); posttraumatic stress disorder (PTSD) (50 percent); degenerative joint disease of the right hip (50 percent); fracture, left calcaneus (30 percent); Parkinson's disease (30 percent) (this was awarded after his death), neuropathy of the left radicular nerve (20 percent); neuropathy, branch of sciatic nerve (20 percent); and weakness of the left quadratus muscles (10 percent). The combined rating for his service-connected disabilities was 100 percent.

In February 2011, the Veteran submitted a form entitled "examination for housebound status or permanent need for regular aid and attendance."  The examiner noted that the Veteran walked with a cane and complained of pain in the knees and shoulders.  He was noted to have PTSD and instability from medication non-compliance and impulsivity and he was a passive risk to himself and others.  The examiner stated that the Veteran needed "monitoring of behavior 24/7, med dispensing, assistance and attending his medical/psychiatric appointments." 

The Veteran underwent a VA aid and attendance examination in September 2012.  The examiner noted that the Veteran was not permanently bedridden or currently hospitalized and was about to travel beyond his current domicile.  At the time of the examination, the Veteran was 17 days post-op for a total knee replacement for the right knee.  He depended on his wife to help him with dressing, grooming, and showering.  He was able to go to the toilet independently but required some help getting up from the toilet.  At the examination, the Veteran used a hinged right knee place and was in a motorized scooter.  Regarding the Veteran's ability to protect himself from daily hazards, the examiner noted no dizziness, occasional mild memory loss, and impairment due to being post-surgery.  The Veteran was unable to walk without the assistance of another person but he had no restrictions against leaving his home.  His functional impairments were noted to be permanent.  His best corrected vision was better than 5/200 in both eyes. He had limitation of motion of the cervical and thoracolumbar spine, normal function of the upper extremities, and limitation of motion in the lower extremities.  His gait was, again, noted to be limited as he was 17 days post-knee replacement surgery.   The examiner also noted a fusion of the left ankle.  

Regarding mental competency, the examiner noted the Veteran knew the amount of his benefit payment, was able to prudently handle payments, knew the amounts of his monthly bills, personally handled his bills, and was capable of managing his financial affairs.  

The September 2012 rating decision granted a temporary special monthly compensation for aid and attendance from December 2, 2011 to March 1, 2013 for post-surgical convalescence following knee replacement surgery.

In his May 2013 notice of disagreement, the Veteran stated that he was still healing from his knee surgeries and requires help from his wife for ambulation and getting dressed.  In a February 2014 statement, the Veteran stated that his wife helped him with dressing, driving, medication, bandages, laundry, feeding, making appointments, housekeeping, mowing the grass, and assisting with exercise.  

In a July 2014 "examination for housebound status or permanent need for regular aid and attendance," the VA physician noted diagnoses of a right knee arthroplasty, and PTSD.  He indicated that the Veteran was confined to bed 10 to 12 hours at night and not at all during the day.  The Veteran was able to feed himself and prepare his own meals from a can but his wife prepared 99 percent of his meals.  The Veteran did not need assistance in bathing or tending to hygiene, was not legally blind, and did not require nursing home care.  The Veteran required medication management by his wife and did not have the ability to manage his financial affairs due to short-term memory loss.   The physician noted diminished strength in his arms and an antalgic gait.  He had no restrictions of the spine, trunk, and neck.  The Veteran left his house weekly for church and other reasons.  His wife did the majority of driving.  The Veteran did not require aids or assistance for locomotion.  

In a November 2014 "examination for housebound status or permanent need for regular aid and attendance," the VA physician noted diagnoses of a right hip disorder, bilateral shoulder disorder, gout, left ankle fusion, and the previously noted right knee arthroplasty.  The report showed that the Veteran was able to feed himself but not prepare his own means, required assistance with bathing and hygiene due to limitation of movement for his upper extremities, was not legally blind, did not require nursing home care, was able to manage his financial affairs, but required his wife to manage his medication.  He stated that the Veteran's typical day was spent a home with his wife meeting many of his needs.  He left the house infrequently to medical appointments and his wife does most of the driving.  He also required a cane, walker, or motorized scooter for ambulation.  

In a November 2014 statement, the Veteran stated that his wife made his food, gave him his medication, helped him in and out of the shower, carried items, and "was his nurse all day."

The appellant appeared at a Board hearing in October 2017.  She testified that prior to the Veteran's death; she helped him with showering, dressing, and other personal hygiene.  She stated that he was able to walk approximately half a mile with stops to rest.  He alternately walked with a cane and used a wheelchair.  The Veteran had short-term memory loss and required her to help him with his medication.  

In evaluating the claim for SMC based on the need for aid and attendance, the medical evidence of record demonstrates that the Veteran was severely limited or unable to care for himself and requires the assistance of his wife to attend to many of his daily functions and protect himself from the hazards and dangers of his daily environment.  The Board finds that the combined effect of his service-connected disabilities, namely his mental condition and weakness associated with his upper and lower extremities contributed to his ongoing balance problems, difficulty with ambulation, and limited overhead movement that the requirements of aid and assistance are met from March 1, 2013, until his death. 

For the foregoing reasons, with resolution of reasonable doubt in the appellant's favor, the Board concludes that the Veteran's service-connected disabilities caused him to be in need of the regular aid and attendance of another person. As noted above, the Veteran need not have all of the disabling conditions mentioned by 38 C.F.R. § 3.352, and furthermore, the evidence must show only that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a). Consequently, giving the appellant the benefit of the doubt, the criteria for SMC based on the need for the regular aid and attendance of another person have been met from March 1, 2013, until his death. See 38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).


ORDER

Entitlement to SMC based on the need for aid and attendance is granted from March 1, 2013, until the Veteran's death, subject to the laws and regulations governing payment of monetary benefits.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


